October 4, 2016




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                        MISSION GROVE LP, Appellant

NO. 14-15-00120-CV                           V.

                          DARREN HALL, Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, Darren Hall,
signed January 16, 2015, was heard on the transcript of the record. We have
inspected the record and find the trial court erred as to the fraud and promissory
estoppel claims. We therefore order that the portion of the trial court’s order
granting summary judgment on the fraud and promissory estoppel claims is
REVERSED and ordered severed and REMANDED for proceedings in
accordance with this court’s opinion.

     Further, we find no error in the trial court’s order granting summary
judgment of the breach of contract claim and order it AFFIRMED.

      We order that each party shall pay its costs by reason of this appeal.

      We further order this decision certified below for observance.